Case 1:20-cv-00287-JAW Document 30 Filed 05/13/21 Page 1 of 4            PageID #: 314




                          UNITED STATES DISTRICT COURT
                                  District of Maine

 DANIEL CHASE,                            )
                                          )
        Plaintiff                         )             1:20-cv-00287-JAW
                                          )
  vs.                                     )
                                          )
 JEFFREY KINNEY, DANIEL                   )
 PLACE, DAVID FARRAR, MICHEL              )
 PINA, AND DYLAN HALL and                 )
 CITY OF BANGOR,                          )
                                          )
        Defendants                        )


  DEFENDANTS, CITY OF BANGOR, JEFFREY KINNEY, DANIEL PLACE,

             DAVID FARRAR, MICHAEL PINA, AND DYLAN HALL’S

                    OJBECTIONS TO PLAINTIFF, DANIEL CHASE’S,

    CONSTITUTION CHALLENGE (ECF Document 28, dated May 12, 2021)

         NOW COME the Defendants, City of Bangor, Jeffrey Kinney, Daniel Place,

 David Farrar, Michael Pina and Dylan Hall, (hereinafter, “Bangor Defendants”) by and

 through their counsel, Richardson, Whitman, Large & Badger, and hereby jointly

 object to Plaintiff, Daniel Chase’s, Constitutional Challenge (ECF Document 28, dated

 May 12, 2021) as follows:

        Bangor Defendants were served with two documents, which may be pleadings.

Those documents appear to be directed to the Court not the Defendants. Should a

responsive pleading be required, Defendants object to “the Constitutional Challenge”

(ECF Document 28), and what appears to be allegations of ADA violations against Court
Case 1:20-cv-00287-JAW Document 30 Filed 05/13/21 Page 2 of 4                  PageID #: 315




staff and the demand for the Court to explain within 15 days Federal Rule of Civil

Procedure 72 (Court categorized as “Motion for Clarification,” ECF Document 27).


       The Bangor Defendants attach to this response for the Court’s consideration, two

Decisions of the Maine Supreme Judicial Court dealing with the same issues as presented

here (State of Maine v. Daniel L. Chase, 2017 ME 43 (decided March 9 , 2017) and State

of Maine v. Daniel L. Chase, 2018 ME 43 (decided January 23,2018)). (Attached hereto

as Exhibit 1 and Exhibit 2.) Any Pro Se Plaintiff with the experience of at least two

Appellate cases has demonstrated he is capable of understanding and following the legal

process. Defendants provide these for any claim or issue preclusion that the Court may

choose to give the prior rulings. The Defendants are not in this litigation voluntarily and

certainly not for Plaintiff’s amusement or his pursuit for ratification of his irrelevant legal

theories. Defendants request the Court consider any remedy it deems appropriate under

F.R.Civ.P. 11 or any other basis, to prevent the unnecessary expense to Defendants in

having to respond to such Motions.


       WHEREFORE, Bangor Defendants, for the reasons as stated above, object to

Plaintiff’s Constitutional Challenge and pray the Court deny the same affording these




                                               2
Case 1:20-cv-00287-JAW Document 30 Filed 05/13/21 Page 3 of 4               PageID #: 316




Defendants costs, Attorney’s fees and such other and further relief as the Court finds just

and proper.


DATED:        May 13, 2021
                                          /s/ Frederick F. Costlow

                                          Frederick F. Costlow, Esq. (Bar No. 3823)
                                          Richardson Whitman Large & Badger
                                          One Merchants Plaza, Suite 302
                                          PO Box 2429
                                          Bangor, ME 04402-2429
                                          (207) 945-5900; fcostlow@rwlb.com

                                          Attorney for Bangor Defendants




                                             3
Case 1:20-cv-00287-JAW Document 30 Filed 05/13/21 Page 4 of 4               PageID #: 317




                             CERTIFICATE OF SERVICE

       This is to certify that on this 13th day of May 2021, Bangor Defendants’ Joint

Objection to Plaintiff’s Constitutional Challenge was electronically filed with the Court

using the CM/ECF system, which will see that a conformed copy of this filing will be

served upon the following:


1.    Daniel Chase, Pro Se Plaintiff
By Regular U.S. Mail at:
Daniel Chase
177 Brann Road
Levant, ME 04456

2.     Frederick F. Costlow, Esq.; Attorney for Bangor Defendants; VIA EMAIL at
fcostlow@rwlb.com.
                                         /s/ Frederick F. Costlow

                                          Frederick F. Costlow, Esq. (Bar No. 3823)
                                          Richardson Whitman Large & Badger
                                          One Merchants Plaza, Suite 302
                                          PO Box 2429
                                          Bangor, ME 04402-2429
                                          (207) 945-5900; fcostlow@rwlb.com

                                          Attorney for Bangor Defendants




                                             4
